      Case: 1:21-cv-04573 Document #: 1 Filed: 08/26/21 Page 1 of 8 PageID #:1




                          UNITED STATES DISTRIC COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

U.S. BANK EQUIPMENT FINANCE, a division               )
of U.S. BANK NATIONAL ASSOCIATION,                    )
                                                      )
               Plaintiff                              )
                                                      )      Case No.
                       v.                             )
                                                      )
ASA LOGISTICS, INC. and                               )      Amount claimed: $132,105.70, plus
ZUBAYDULLO ASADOV a/k/a                               )      prejudgment interest at the rate
ZUBAIDULLO ASADOV,                                    )      eighteen percent (18%) per annum,
                                                      )      attorneys’ fees and costs
               Defendants.                            )

                                   VERIFIED COMPLAINT

       NOW COMES Plaintiff U.S. BANK EQUIPMENT FINANCE, a division of U.S. BANK

NATIONAL ASSOCIATION (“U.S. Bank”), by and through its counsel, and for its Verified

Complaint against Defendants ASA LOGISTICS, INC. (“ASA Logistics”) and ZUBAYDULLO

ASADOV a/k/a ZUBAIDULLO ASADOV (“Asadov”) (collectively the “Defendants”), states as

follows:

                                         THE PARTIES

       1.      U.S. Bank is a national bank organized under the laws of the United States, with its

main office in Minneapolis, Minnesota. U.S. Bank maintains its charter in the State of Ohio.

       2.      ASA Logistics is an Illinois corporation with its principal place of business located

at 1276 Spaulding Rd. Bartlett, Illinois 60103.

       3.      Asadov is a citizen of the State of Illinois, who maintains domicile at 1716 Forest

Cove Dr. Mount Prospect, Illinois 60056. Per the Illinois Secretary of State, Asadov is the

President and Secretary of ASA Logistics. Asadov spells his name two different ways in the

contractual documents.

                                                  1
       Case: 1:21-cv-04573 Document #: 1 Filed: 08/26/21 Page 2 of 8 PageID #:2




                                 JURISDICTION AND VENUE

         4.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)(1)

 insomuch as the parties are of diverse citizenship and the amount in controversy exceeds

 $75,000.00, exclusive of interest and costs.

         5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and (2), because

 a substantial part of the events or omissions giving rise to U.S. Bank’s claims occurred in this

 judicial district, and because the Defendants reside in this judicial district.

                                          The Agreement

       6.       On or about October 30, 2018, ASA Logistics and non-party BMO Harris Bank

N.A. (“BMO Harris”) entered into Loan and Security Agreement No. XXXXXX6002 (the

“Agreement”), wherein BMO Harris as lender, financed ASA Logistics’ acquisition of certain

equipment more specifically identified therein (the “Truck”). ASA Logistics, as borrower,

granted BMO Harris a first priority security interest in the same. A true and correct copy of the

Agreement is attached hereto as Exhibit 1.

       7.        To induce BMO Harris to enter into the Agreement, Asadov personally

guaranteed ASA Logistics’ obligations to BMO Harris under the Agreement pursuant to a

Continuing Guaranty (the “Guaranty”). A true and correct copy of the Guaranty is attached hereto

as Exhibit 2.

       8.        Pursuant to the Agreement, ASA Logistics agreed to make sixty (60) consecutive

monthly payments of $2,910.46, plus applicable fees and costs. See Exhibit 1.

       9.       BMO Harris perfected its security interest in the Truck by recording its lien on the

title to the Truck. A copy of the title to the Truck is attached hereto as Exhibit 3.

       10.      By a Portfolio Sale and Purchase Agreement dated December 22, 2017, BMO


                                                   2
      Case: 1:21-cv-04573 Document #: 1 Filed: 08/26/21 Page 3 of 8 PageID #:3




Harris, as seller, and U.S. Bank, as purchaser, agreed from time to time to assign all of BMO

Harris’ right, title and interest under to certain commercial financing agreements to U.S. Bank.

By Specification of Assigned Interest dated July 29, 2019 and subject to the aforementioned

Portfolio Sale and Purchase Agreement, BMO Harris assigned all of its right title and interest in

and to the Agreement, Guaranty, and Truck to U.S. Bank, as Assigned Account No. XXX-

XXXXXX2-000. Following the portfolio purchase, BMO Harris continued its service the

Agreement for a period of time.

       11.     On or about May 21, 2020, BMO Harris, as agent for U.S. Bank, and ASA

Logistics entered into a lease modification to amend the amortization schedule under the

Agreement. A true and correct copy of the modification is attached hereto as Exhibit 4.

                                       Payment Default

       12.     U.S. Bank and its assignors performed all of their obligations under the

Agreement.

       13.     ASA Logistics defaulted under the Agreement by failing to make all the payments

due under the Agreement.

       14.     As a result of ASA Logistics’ default under the Agreement, the balance due to

U.S. Bank from ASA Logistics is $132,105.70, after crediting ASA Logistics for all payments

received pursuant to the Agreement.

       15.     For the monies due under the Agreement, U.S. Bank is entitled to pre-judgment

interest at the contractual rate of eighteen percent (18%) per annum continuing to accrue until

judgment, or the maximum rate permitted by law. See Exhibit 1.

       16.     U.S. Bank is further entitled to attorneys’ fees and costs pursuant to the

Agreement. Id.



                                                3
      Case: 1:21-cv-04573 Document #: 1 Filed: 08/26/21 Page 4 of 8 PageID #:4




       17.       U.S. Bank sent a demand for payment and return of the Truck to ASA Logistics

and Asadov.

       18.       The Defendants have failed and refused to respond to U.S. Bank’s demand.

       19.       U.S. Bank estimates that the Truck has a fair market value of $66,000.00,

depending on its condition.

                                  COUNT I
                 BREACH OF CONTRACT AGAINST ASA LOGISTICS, INC.

           20.   U.S. Bank repeats and realleges paragraph 1 through 19 as though fully set forth

 herein.

           21.   ASA Logistics defaulted under the Agreement by failing to make all payments

 when due.

           22.   As a result of ASA Logistics’ breach of the Agreement, U.S. Bank has suffered

 actual damages in the amount of $132,105.70, plus prejudgment interest at the rate of eighteen

 percent (18%) per annum from the date of default through the date of judgment, plus attorneys’

 fees and costs.

       WHEREFORE, Plaintiff U.S. BANK EQUIPMENT FINANCE, a division of U.S.

BANK NATIONAL ASSOCIATION respectfully requests that this Court enter Judgment in its

favor and against ASA LOGISTICS, INC. in the amount of $132,105.70, plus prejudgment

interest at the rate of eighteen percent (18%) per annum from the date of default through the date

of judgment, and attorneys’ fees and costs, as well as all other and further relief which this Court

deems just.

                                  COUNT II
                         BREACH OF GUARANTY AGAINST
                   ZUBAYDULLO ASADOV a/k/a ZUBAIDULLO ASADOV

       23.         U.S. Bank repeats and realleges paragraph 1 through 22 as though fully set

                                                 4
         Case: 1:21-cv-04573 Document #: 1 Filed: 08/26/21 Page 5 of 8 PageID #:5




forth herein.

          24.   Under the Guaranty, Asadov is indebted to U.S. Bank for the amounts due to

U.S. Bank from ASA Logistics under the Agreement.

          25.   Asadov has failed to pay this amount - $132,105.70, plus interest, attorney fees

and costs - to U.S. Bank.

          26.   Accordingly, Asadov has breached the Guaranty.

          27.   Due to Asadov’s breach of the Guaranty, U.S. Bank has suffered actual damages

in the amount of $132,105.70, plus prejudgment interest at the rate of eighteen percent (18%) per

annum from the date of default through the date of judgment, plus attorneys’ fees and costs.

          WHEREFORE, Plaintiff U.S. BANK EQUIPMENT FINANCE, a division of U.S.

BANK NATIONAL ASSOCIATION respectfully requests that this Court enter Judgment in its

favor and against ZUBAYDULLO ASADOV a/k/a ZUBAIDULLO ASADOV, individually, in

the amount of $132,105.70, plus prejudgment interest at the eighteen percent (18%) per annum

from the date of default through the date of judgment, and attorneys’ fees and costs, as well as all

other and further relief which this Court deems just.

                                     COUNT III
                        REPLEVIN AGAINST ASA LOGISTICS, INC.
                           UNDER 735 Ill. Comp. Stat. § 5/19-101

          28.   U.S. Bank repeats and realleges paragraphs 1 through 27 as though fully set forth

herein.

          29.   This claim is brought pursuant to 735 ILCS § 5/19-101, et seq., made applicable

to this proceeding pursuant to 28 U.S.C. § 1652, for the collateral is located in Illinois.

          30.   Pursuant to the Agreement, U.S. Bank has a first priority security interest in the

Truck.

                                                  5
       Case: 1:21-cv-04573 Document #: 1 Filed: 08/26/21 Page 6 of 8 PageID #:6




       31.         ASA Logistics knew or should have known of BMO Harris’ liens and security

interests, which were subsequently assigned to U.S. Bank, when it took possession of the Truck.

       32.         U.S. Bank is entitled to possession of the Truck.

       33.         U.S. Bank has been unable to secure the Truck by peaceful means.

       34.         ASA Logistics is wrongfully and unlawfully detaining the Truck.

       35.        U.S. Bank has made demand upon ASA Logistics for the return of the Truck, but

ASA Logistics has failed and refused to return same.

       36.        U.S. Bank will suffer irreparable damages if the Truck is not returned.

       37.        Upon information and belief, the Truck is located at 1276 Spaulding Rd. Bartlett,

Illinois 60103.

       38.        The Fair Market Value of the Truck is $66,000.00, depending on its condition.

       39.        The Truck has not been taken for any tax, assessment, or fine levied by virtue of

any law of this State, against the property of such plaintiff, or against him or her individually, nor

seized under any lawful process against the goods and chattels of such plaintiff subject to such

lawful process, nor held by virtue of any order for replevin against such plaintiff.

       40.         Due to ASA Logistics’ wrongful detention of the Truck, U.S. Bank is entitled to

a writ of replevin directing the US Marshal, or any other designated officer, to use all necessary

force to repossess the Truck, or any portion thereof, from ASA Logistics, located at 1276

Spaulding Rd. Bartlett, Illinois 60103, or any other place where the Truck may be found. To the

extent the Truck is not found, U.S. Bank is entitled to a judgment in the amount of the fair market

value of the Truck.

       WHEREFORE, Plaintiff U.S. BANK EQUIPMENT FINANCE, a division of U.S.

 BANK NATIONAL ASSOCIATION respectfully requests that this Court enter a writ of


                                                    6
       Case: 1:21-cv-04573 Document #: 1 Filed: 08/26/21 Page 7 of 8 PageID #:7




 replevin directing the US Marshal, or any other designated officer, to use all necessary force to

 repossess the Truck, or any portion thereof, from ASA Logistics at 1276 Spaulding Rd. Bartlett,

 Illinois 60103, or any other place where the Truck may be found; and enter judgment against

 ASA LOGISTICS, INC. for the value of the Truck not so returned, plus attorneys’ fees and

 costs, as well as all other and further relief which this Court deems just.

                                  COUNT IV
                    DETINUE AGAINST ASA LOGISTICS, INC. and
                 ZUBAYDULLO ASADOV a/k/a ZUBAIDULLO ASADOV

       41.      U.S. Bank repeats and realleges paragraphs 1 through 40 as though fully set

forth herein.

       42.      Upon information and belief, as President and Secretary of ASA Logistics, Asadov

controls the day-to-day operations of ASA Logistics. Upon information and belief, based on

Asadov’s control of ASA Logistics, he has the power to surrender the Truck.

       43.      ASA Logistics and Asadov are wrongfully retaining possession of the Truck,

because ASA Logistics and Asadov have actual knowledge of BMO Harris’ lien and security

interest, which was subsequently assigned to U.S. Bank, at the time when ASA Logistics came

into possession of the Truck.

       44.      U.S. Bank’s right to possession of the Truck is superior to the rights ASA Logistics

and Asadov.

       45.      U.S. Bank is entitled to an order directing ASA Logistics and Asadov to turn over

the Truck within seven (7) calendar days, or such other reasonable time period as the Court may

determine.

       WHEREFORE, Plaintiff U.S. BANK EQUIPMENT FINANCE, a division of U.S.

BANK NATIONAL ASSOCIATION respectfully requests that the Court enter an order


                                                  7
       Case: 1:21-cv-04573 Document #: 1 Filed: 08/26/21 Page 8 of 8 PageID #:8




compelling ASA LOGISTICS, INC. and ZUBAYDULLO ASADOV, jointly and severally, to

surrender the Truck to U.S. Bank at a place and time directed by U.S. Bank within seven (7)

days of this Court’s entry of judgment, as well as all other relief this Court deems just.

                                              U.S. BANK EQUIPMENT FINANCE, a division of
                                              U.S. BANK NATIONAL ASSOCIATION,

                                               By: /s/ Taryn H. Hill
                                               D. Alexander Darcy (ARDC#: 06220515)
                                               Taryn H. Hill (ARDC # 6332808)
                                               ASKOUNIS & DARCY, PC
                                               444 North Michigan
                                               Avenue Suite 3270
                                               Chicago, IL 60611
                                               (312) 784-2400 (t)
                                               (312) 784-2410 (f)
                                              adarcy@askounisdarcy.com
                                              thill@askounisdarcy.com


                                        VERIFICATION

        Under penalties as provided by law, the undersigned certifies that the statements set forth
in the Complaint are true and correct, except as to matters therein stated to be on information and
belief, and as to such matters, the undersigned certified as aforesaid that he verily believes the
same to be true.

_______________________                                                    August 26, 2021
                                                                      _______________________
Terrica Vorvick                                                                     Date
Loss Mitigation Specialist
U.S. Bank Equipment Finance




                                                  8
